 IEAST TEXAS PULP & PAPER_-COMPANY539machinists do metal pattern work a portion of their time does not con-stitute them metal patternmakers, nor has this been contended by anyof the parties.On the other hand, the fact that some metal patternwork is done by machinists does not destroy, as contended by the Em-ployer and Intervenor, the appropriateness of the unit sought by thePetitioner for all craftsmen of the patternmaking skill are assignedto the pattern shop where they devote their entire time to patternmak-ing. , Therefore, we find that the employees in the pattern shop con-stitute a homogeneous group of skilled craftsmen, working as such,together with their helpers and those in direct line of craft progres-sion, who may, if they so desire, be represented as a separate unit bythe Petitioner which has historically represented such units.Accordingly, we shall direct that an election be conducted in thefollowing voting group of employees at the Employer's Hampton,Georgia, plant:All patternmakers, patternmakers advanced, patternmaker repair-men, pattern shop helpers, and pattern shop handymen in the pat-tern shop excluding all other employees and all supervisors as definedin the Act.5.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described in paragraph numbered 4, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining.In the event a majority vote for the Intervenor, theBoard finds the existing unit to be appropriate and the Regional Di-rector will issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]East Texas Pulp & Paper CompanyandInternational Brother-hood of Paper Makers, AFL, PetitionerEast Texas Pulp & Paper CompanyandBeaumont Metal TradesCouncil,AFL, Petitioner.Cases Nos. 39-RC-874 and 39-RC-875.August 10, 1955DECISION AND DIRECTION OF ELECTIONSUponseparatepetitions filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held in the above-entitledcasesbefore C. L. Stephens, hearing officer.The Petitioner,InternationalBrotherhoodof Paper Makers,AFL, hereincalled thePaper Makers,and theIntervenor,United PaperWorkersof Amer-113 NLRB No. 62. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDica, CIO, herein called the Paper Workers, the Petitioner,BeaumontMetal Trades Council, herein called the Council, and Intervenor LocalNo. 479, International Brotherhood of ElectricalWorkers, AFL,herein called the IBEW, contend that because of a certain allegedemployer assistance to the Intervenor, International Brotherhood ofPulp, Sulphite and Paper Mill Workers, AFL, herein called the Pulpand Sulphite Workers, involving solicitation of membership in thelatter'sorganization, the said Pulp and Sulphite Workers showing ofinterest in the present proceeding has been impaired, and that forthis reason the said Pulp and Sulphite Workers was not entitled toappear on the ballot in any election which the Board may direct. Thehearing officer refused to receive evidence in support of such con-tention, and the question is now before the Board, on a motion to re-open the record for said purpose, as to whether the hearing officer'sruling wasprejudicial.'We are of the opinion that, for the follow-ing stated reasons, the contention is without merit and that the hear-ing officer's ruling was not prejudicial.The record shows that on December 9, 1954, the Employer and thePulp and Sulphite Workers, entered into a collective-bargaining agree-ment, effective until August 1, 1956, for all production and mainte-nanceemployees, excluding certain specified categories of employees.Intervention in this proceeding was thereafter granted to the Pulpand Sulphite Workers on the basis of this contract. The validity ofthisagreementhas not been challenged in any unfair labor practiceproceeding; nor do the objecting parties indicate that they intend todo so. In such circumstances, the contract, concerning which no un-fair labor practice charges have been found, entitled the Pulp andSulphiteWorkers to participate in this proceeding for all purposesand to a place on the ballot 2We reject therefore the offer of proof as,in effect, an attempt, contrary to Board policy, to litigate the unfairlabor practice charge of employer domination and interference in arepresentation proceeding.'We believe the facts in the instant caseare distinguishable from those inToledo Stamping and Manufactur-ing Company,'and othercasescited by the Paper Makers. The mo-tion to reopen the record is therefore denied.The hearingofficer'sother 'rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'During the hearing, the Paper Makers, and the Paper workers moved the Board forleave to appealthe hearing officer's rulingon the question of the admissibility of evidenceof employer assistance.In denying their request,the Board stated that it would considerthe matter in connectionwith a ieview of the entirerecord in the case.Aluminum Foils,Inc.,94 NLRB 806.SeeDavid Max and Company,109 NLRB 1308Cf.National Foundry Company ofNew York, Inc.,109 NLRB 357. See alsoSears Roebuck and Company,112 NLRB 559;Brown Express80 NLRB 753.A 55 NLRB 865. EAST TEXAS PULP & PAPER COMPANY541Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.'2.The labor organizations involved claim to representcertain em-ployees of the Employer.'3.The Employer and the Pulp and Sulphite Workers contend thattheir current agreement executed on December 9, 1954, at 2: 40 p. m.is a bar to this proceeding.As indicated, the agreement was made'effective until August 1, 1956, and for annual periods thereafter unlessterminated upon proper notice as provided in the agreement.Theagreementcovered all production and maintenance employees, butexcluded employees in the beater room, paper machine, and finishingand shipping departments The agreement also provided that it couldbe opened 3 times during its life at any time on 30 days' written noticefor the purpose of discussing "wages and working conditions only"and that the contract could be canceled if no agreement was reached.The effectiveness of this agreementas a bar ischallenged by the PaperMakers,the Council, and the Paper Workers on various grounds, in-cluding the alleged inappropriateness of the contract unit, and the factthat the agreement includes a broad renegotiation clause which pro-vides that the agreement may be canceled if negotiations to revise theagreementare unsuccessful.The parties also contend, however, thatthe agreement cannot operate as a bar since it was executed after priornotice of adverseclaimsto representation and after the filing of thepetition.It appears fairly established by the record that a short time priorto December 9, 1954, King, the Paper Makers' representative, informedMenius, the Employer's personnel director, of his representative inter-est inthe Employer's production and maintenance employees, and thaton the morning of December 9, he told Menius that having heardof the impending executionof anagreement between the Employerand the Pulp and Sulphite Workers, he was taking immediate stepsto file a petition.While there is some question as to whether the PaperMakersat that time made claim to represent a majority of the em-ployees in a plantwide unit of production and maintenance em-6 As indicated,the Pulp and Sulphite workers intervened on the basis of their contrac-tual interest.The Paper Workers and the IBEW were permitted to intervene on thebasis of respective appropriate card showings.The IBEW after its original interventionwithdrew from the proceeding,without objection from any of the parties herein.Duringthe hearing the IBEW asked for and was permitted to intervene again. In such circum-stances, we find no merit in the contention that the second intervention was improperlyallowed.In our opinion, it contravened no established Board policy.Nor does the factthat the IBEW is one of the constituent locals of the Council preclude it from seekingto represent in separate units, in Its individual capacity,some of the employees also soughtto be represented by the Council.The conflict of interest, if any, between the Council andthe IBEW would appear to be entirely a matter of these organizations'internal affairs.G According to the Employer and the Pulp and Sulphite workers, employees in thesedepartments were excluded from the contract on the ground that such employees in thepulp and paper industry were "traditionally"represented by the Paper Makers. ,542DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, there is no question that the Employer knew of itsrepresenta-tive interest, and that a petition, supported by an appropriate showingin a unit of productionand maintenanceemployees, was in fact filedby the Paper Makers on December 9, 1954, at 2: 30 p. m. In suchcircumstances,and apart from other considerations, we find that theDecember 9, 1954, agreement cannot operate as a bar toa presentdetermination of representatives.'Accordingly, we find a questionaffecting commerceexistsconcerning the representation of employeesof the Employer within the meaning of Section 9 (c) -(1) and Section2 (6) and (7) of the Act.4. In Case No. 39-RC-874 the Paper Makers seeks a plantwide unitof production and maintenance employees.. In Case No. 39-RC-875the Council seeks separate units of powerhouse and maintenance em-ployees, or, in the alternative, a single unit of these employees.TheIBEW seeks separate units of powerhouse employees, electricians, andinstrumentmen.The Pulp and Sulphite Workers, the PaperWorkers, and the Employer agree that only a plantwide unit of pro-duction and maintenance employees is appropriate, and that the nar-rower units sought by the Council and the IBEW are inappropriate.The Employer manufactures pulp and paper in a series of build-ings comprising its recently constructed plant in Evadale, Texas.The plant employing some 300 production and maintenance employeesis organized on a divisional or departmental basis, apparently alongtraditional lines in the pulp and paper industry.As the plant is new,there is no history of collective bargaining.The maintenance unit :The general overall supervision of the plantis vested in the executive vice president and general manager.The.physical upkeep and maintenance of the plant and the operations ofthe powerhouse is the primary responsibility of the plant engineer.Subordinate responsibilities are delegated to a number of departmen-tal supervisors.There are approximately some 85 employees ' em-ployed in the maintenance department and the powerhouse unit. The7 7 Associated Food Distributors,Inc,109 NLRB 574.Cf.Campbell Soup Company,109NLRB 518.Member Murdock would find the December 9, 1954, agreement no bar on the ground thatit covers an inappropriateunit.The contract purports to cover aproduction and main-tenance unit;however, itexcludesfrom that unitthe production employees in the beaterroom,paper machine, and finishing and shipping department.By thus excluding em-ployees whose interests are the same as those of employees included,the contract unitdoes not conformwith the Board's standards of appropriateness.Moreover, the Inappro-priatenessof the contractunit is admittedby the Pulpand Sulphite Workers in its briefto the Board wherein it states :Our position,however, isthatthe only unit appropriate is a unit of all productionand maintenance employees....We make noclaim that the employees covered bythe agreement of December 9 constitute a unit appropriate for bargaining.Accordingly,as MemberMurdock wouldfind that the agreement of December 9, 1954, be-tween theEmployer and the Pulpand Sulphite Workers covers an inappropriate unit andtherefore is no bar, he finds it unnecessary to pass onthe adequacyof the representation,claim made by the Paper Makers on December 9, 1954 EAST TEXAS PULP & PAPER COMPANY543mechanical maintenance work is performed under separate supervi-sion of the master mechanic, the electrical supervisor, and the instru-mentation supervisor.The main body of maintenance employees,which includes machinists, millwrights, pipefitters, carpenters, paint-ers, and welders are under the immediate control of the master me=chanic and the assistant master mechanic.Although the Employerclassifiesmaintenance employees as service mechanics grades A andB, or helpers A and B, rather than by the more customary craft classi-fications, the evidence establishes that most of the employees in themaintenance department were hired initially because they possesseda basic craft skill rather than because of general all-round utility.8Considerable testimony was offered by the Employer, much of itdisputed, to show that maintenance employees were hired with theunderstanding that they were expected to perform other work whichthey were capable of performing and that in fact maintenance em-ployees had performed production work while production employeeshad done maintenance work. Such testimony was offered for the pur-pose of showing that the maintenance employees here were not theconventional group of employees to whom separate representation isaccorded.In our opinion, however, it is evident on the record as awhole that the maintenance work performed by these employees con-stitutes their normal routine job ass ggmnents, and that they spendthe major part of their working time in the performance of suchmaintenance work.We are therefore of the opinion that the main-tenance employees possess interests distinct from those of the produc-tion employees, which interests are sufficient to warrant their estab-lishment in a separate unit, where, as here, there is no collective-bar`gaining history on a broader basis and there is no evidence of such in-tegration as would destroy the homogeneity of the group.We find,therefore, that the employees in the maintenance department mayconstitute a separate appropriate unit if they so desire.'Contrary to the contentions of the Employer and the labor organ-izations opposing the separate representation of the maintenance em-ployees, the right to such separate representation is not contrary toprinciples of theAmerican Potashcase, 107 NLRB 1418. It is clearthat the "traditional union" test urged upon us as a basis for denyingseparate representation to the maintenance employees, and to the craftgroups, in this case was made applicable by the Board in theAmeri-can Potashcase only to situations where a petitioner seeksto severa craft or a traditional departmental group from a broader unit in the8It also appears that at a time of application or hire, employees were informed by theEmployer that because of the smallness of the maintenance section they would be requiredto perform some, or a variety of, duties other than those utilizing their basic skills as thecase might require.9St. Regis Paper Company,104 NLRB 411;American Can Company,112 NLRB' 509;Shoreland Freezers,Inc.,108 NLRB 723:Sahering Corporation,107 NLRB 1540. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDface of substantial history of collective bargaining on a broaderbasis.ioAs indicated above, the Council and the IBEW seek a separate unitof powerhouse employees 11 and the IBEW seeks separate units ofelectricians and instrument men.The powerhouse employees:There are approximately 20 power-house employees who work under the supervision of the powerhousesupervisor and subordinate shift engineers.They are classified asturbine operators, boiler operators, water tenders, and laborers.Theyperform the customary duties associated with their classifications, allbeing concerned with the operations of the Employer's steam boilerand generator in the powerhouse, and the proper treatment of waterused in the mill processes.There is no evidence of interchange withemployees in other departments.Under the circumstances, we findthat the powerhouse employees constitute a group to which the Boardcustomarily accords separate representation.We find therefore thatthe employees in the powerhouse may, if they so desire, constitute aseparate appropriate unit,12 or they may, with equal propriety, be in-cluded in a unit of maintenance employees, or in a unit of productionand maintenance employees.The electricians:There are approximately 9 employees who at pres-ent work on rotating shifts of 12 hours each under the immediatesupervision of the electrical supervisor.These electricians are classi-fied as service mechanic A or B.13 Like other service mechanicssimilarly graded, A electricians receive $2.32 an hour, and B electriciansreceived $2.09 an hour.They have their own electrical shop, whichis a fenced-off portion of the general machine shop area, where electri-cal tools and testing instruments, customarily used by electricians, arekept.The Employer generates its own current at a voltage of 13,800volts.Additional current is purchased from a local utility.Thislatter current is brought into the plant at 69,000 volts and must bereduced to the plant's voltage of 13,800 volts before the combinedcurrent can be transformed into still lower voltages and fed, throughelectrical switch gears, into individual controllers and motors.Be-fore being transformed into lower voltages, the current generated atthe plant is conducted through underground conduits to a number ofelectrical substations.These substations are located in fenced-offareas and because of the high voltages transmitted no employeesother than the electricians enter the substation enclosures.w Mock, Judson, Voehrsnger Company of North Carolina, Inc.,110 NLRB437;Camp-bellSoup Company,109 NLRB 518, 521;New England ConfectioneryCompany,108NLRB 728, 730."Although commonly referredto as the powerhouse, this department appears on theorganizationalchartin evidence as the steam and waterdepartment.19 St. Regis Paper Company, supra; Rayonier, Inc,110 NLRB 1191.22 At present there are0 grade Aand 3 grade B electricians. EAST TEXAS PULP & PAPER COMPANY545The maintenance and repair of the substations, the undergroundconduits, the powerhouse electrical equipment, the 700'or more electri-calmotors, ranging insizefrom a fraction of a horsepower to oneof 750 horsepower, and all other electrical equipment and installationsin the plant are performed by the electricians.Where mill processescannot be shut down, the electricians are called upon to work on "hot"lines, and the work must be performed with the use of special protec-tive equipment and tools customarily used by members of the electricalcraft.Although the Employer maintains no apprenticeship system,nor apparently contemplates establishing one, the employees, hired toperform electrical maintenance work, were hired on the basis of ex-perience.14Although electricians have; on occasion, worked as part of a com-posite crew, cooperating on a single project, there is no evidence thatas members of such crew they have performed any work other thanelectrical work; nor does the record show there has been any inter-change of electricians with employees in other departments.In view of the foregoing facts and the evidence in the record as awhole, we are satisfied that the electricians, although classifiedas serv-ice mechanics, make use of all of the skills ordinarily associated withthe electricians craft.In such circumstances, we find that the elec-tricians constitute an identifiable skilled and homogeneous craft groupwhich may, if they so desire, be separately represented,represented asa part of an overallmaintenancegroup, or as part of a broad produc-tion and maintenanceunit.l5The instrument men:There are twoclassA instrumentmechanicsand one helper employed in the maintenance group under the imme-diate supervision of the instrumentation supervisor from whom theyreceive their daily assignments.The Employer maintains a separateinstrument shop with tools and equipment necessary for the repair ofthe instruments.The work of these employees is confined entirely tothe maintenance and repair of instruments, and such work takes themto all sections of the plant including the powerhouse.There is noevidence of interchange with employees of other departments.In view of the fact that the instruments are essentially electricalrequiring electrical skill in their repair, we are of the opinion that theinterests of the instrument men are sufficiently allied to those of theelectriciansto warrant their inclusion in the same unit.Accordingly,we shall establish a single voting group of these employees. 1614 Thus, 1 employee testified that he had had 11 years of electrical experience in a papermill before coming to work with the Employer and stated that grade A electricians arecalled upon to perform all electiical work requited in any pact of the plant, apparently,without any close supervision ; B electricians were required to work under close super-vision.15 St. RegisPaper Company,supra.le Thiokol Chemical Corp.,113 NLRB 547;Buick Division,General Motors Corpora-tion Jet Plant,105 NLRB 488, 489, and cases cited. Cf.International Paper Company,94 NLRB 500, 504. 546DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn viewof the foregoing, we shall direct elections by secret ballotsamong thefollowing groups of employees at the Employer's Evadale,Texas, plant, excluding from each voting group the employees in theother voting groups, except as affected by the pooling provisions,office clericalemployees, professional employees, watchmen, guards,and supervisors as defined in the Act :(a)All powerhouse employees, including turbine operators, boileroperators,water tenders, and laborers.(b)All electricians and instrument men, classified as service me-chanics and their helpers, under the, respective supervision of theelectrical supervisor and instrumentation supervisor.(c)All maintenance employees, classified as service mechanics, theservice mechanic leadman, helpers, and laborers under the supervisionof the master mechanic and the assistant master mechanic.(d)All production employees.If a majority of the employees in voting group (a) or (b)selectthe IBEW, which is seeking to represent them separately, those em-ployees will be taken to have indicated their desire to constitute aseparatebargaining unit, and the Regional Director conducting theelection is instructedto .issue acertification of representatives to theIBEW for such unit, or units, which the Board in such circumstances,finds to be appropriate for the purposes of collective bargaining.However, if a majority of the employees in voting group (a) or (b)do not vote for the IBEW, such group or groups will first be appropri-ately included in the unit with the employees in voting group (c) andtheir votes will be pooled with those in voting group (c)."If a majority of the employees in voting group (c), pooled if neces-sary, select the Council, those employees will be taken to have indi-cated their desire to constitute a separate bargaining unit, and theRegional Director conducting the election is instructed to issue a cer-tification of representativeg to the Council for such unit, which theBoard, in such circumstances, finds to be appropriate for the purposesof collective bargaining.However, if a majority of the employees in voting group (c) donot vote for the Council which is seeking to represent them in a sepa-rate unit, such group will be appropriately included in the same unitwith the employees in voting group (d) and their votes will be pooled1'7If the votes are pooled, they are to be tallied in the following manner:The votes forthe IBEW,shall be counted as valid votes,but neither for nor against the Council whichis seeking to represent these employees in the more comprehensive maintenance group ; allother votes are to be accorded their face value.Although the Council also seeks a separateunit of powerhouse employees,in view of the fact that it is also requesting an overallmaintenance unit,of which the powerhouse employees are an appropriate part(ScheringCorporation,supra)we shall not certify the Council for such separate unit in the eventit obtains a majority of votes cast therein,but shall permit the Council to represent themonly as part of the broader maintenance unit it seeks. THIOKOL CHEMICAL CORPORATION547with those in voting group (d) ,18 and the Regional Director conductingthe election is instructed to issue a certification of representatives tothe union selected by a majority of the employees in the pooled pro-duction and maintenance group, which the Board, in such circum-stances, finds to be appropriate for the purposes of collective bargain-ing.[Text of Direction of Elections omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Elections.Is If the votes are pooled,they are to be tallied in the following manner : The votes forthe unions seeking separate units shall be counted as valid votes,but neither for noragainst the unions seeking to represent the more comprehensive production and mainte-nance unit; all other votes are to be accorded their face value whether for representationby a union seeking the more comprehensive group or for no union.Thiokol Chemical Corporation(Longhorn Division)andLocalUnion No.324 of The International Brotherhood of ElectricalWorkers,' PetitionerThiokol Chemical Corporation(Longhorn Division)andInterna-tional Chemical Workers Union,AFL,2PetitionerThiokol Chemical Corporation(Longhorn Division)andPlumb-ers and Steamfitters,Local No. 301,AFL,'Petitioner.Cases Nos.16-RC-1632, 16-RC-1633, 16-RC-1661, 16-RC-1665, and 16-RC-.1666.August 10, 1955DECISION AND DIRECTION OF ELECTIONSUponseparatepetitions duly filed underSection 9(c) of the Na-tional Labor Relations Act, a consolidatedhearing washeld before J.Howard Stark, hearing officer. The hearingofficer's rulings made atthe hearing are free from prejudicialerror andare herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employeris a Delawarecorporation, with plantsin severalStates, engaged primarily in the manufacture of chemicals and syn-thetic rubber.The Employer's Longhorn Division (Karnack, Texas)operation is the only operation of the Employer` involved here. There,the Employer, under a cost-plus-fixed-fee contract with the UnitedStatesGovernment, provides the maintenance for a "mothballed"TNT plant, and also maintains and operates a rocket propellant plant.The legal title to these plants, all equipment and materials used, andall products manufactured,is atall times vested in the Government.1Herein calledthe IBEW.2 Herein called the Chemical Workers8Herein called the Plumbers. The Plumbers name appears as amended at the hearing.113 NLRB No. 59